Judith Rogers, Judge, concurring. I concur with the majority that under the particular facts in this case, the chiropractic treatment received by appellant between July 28, 1989, and March 20, 1991, is compensable. Once the injured worker has proven that his treatment is necessary and causally related to his compensable injury, he should not be required to prove it anew each and every day that he might need treatment. Here, when the medical bills were disputed, the claimant agreed to another medical opinion at the request of his employer. It is significant to note in this case, that the claimant was not released to retúrn to work by his doctor at the time the employer stated that the treatment was unnecessary, and when the employer requested a second opinion. During the interim between the dispute and the requested examination, the claimant should not be deprived of treatment for pain or medical services provided, and medicine if this is ordered. In this case, the examination was approximately twenty months after the agreement to undergo an additional examination. There is evidence in the record that the claimant continued to experience pain during and after this interim. The record does not disclose why there is a long interval between the date that the employer disputes additional coverage and the first examination by the doctor who is selected by the employer. If no further diagnosis or examination was arranged, the employer could cut off all benefits unilaterally by the simple expedient of stating that the medical expenses are not reasonable and necessary. It would be foolish to suggest that the purpose of ameliorative legislation is to put the injured worker in a posture of getting the employer’s permission for every single treatment. Despite the dissent’s statement, the majority opinion recognizes that under the law an injured worker still bears the burden of proving that he suffered an injury, that it is causally connected to his work, and that he is in need of medical services. This claim was originally accepted by the employer as com-pensable and the ensuing medical services were paid for a long period. I think, however, that it defies logic to say that treatment becomes unnecessary just because the employer, at some point decides this is so, without any supporting evidence. I do not mean to imply by this decision that treatment continue indefinitely, nor that a causal connection need not be established. I do however think it takes more than the employer’s statement, without any additional evidence, that the medical treatment is unnecessary to cease payments once liability is established. There is no indication in the record that the claimant ever refused to undergo an examination by a physician chosen by the employer. I hope the dissent is not saying that once the medical necessity of treatment is established, then by the simple expedience of refusing to pay for treatment, an injured worker should be without medical attention, even though at that time there is no proof in the record that treatment is unnecessary and there is evidence in the record to the contrary.